DETAILED ACTION
         Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
                                                              Examiner's Note.
          Examiner has cited particular paragraphs and/or columns and line numbers and/or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. 
The Examiner notes that it has been held that a recitation that a structural element is "adapted to", “configured to”, “capable of”, “arranged to”, “intended to”, "so as" or “operable to” perform a function does not limit the claim to a particular structure and thus only requires the ability to so perform the function.  (See In re Hutchison, 69 USPQ 138.  See also, MPEP 2111.04)   As such, under the broadest reasonable interpretation of the claims and the prior art, the recitations of "adapted to", “configured to”, “capable of”, “arranged to”, “intended to”, "so as" or “operable to” will be deemed met by an element in the prior art capable of performing the function recited in connection with "adapted to", “configured to”, “capable of”, “arranged to”, “intended to”, "so as" or “operable to”.
The Examiner has cited particular paragraphs or columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested of the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. SEE MPEP 2141.02 [R-07.2015] VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS: A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert, denied, 469 U.S. 851 (1984). See also MPEP §2123.

Election/Restrictions
Applicant’s election without traverse of group I, claims 1-5 and 8-17 without traverse the reply filed on 01/18/2022 is acknowledged.

Drawings Objections 
           MATERIAL NOT SHOWN
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, two orthogonal axes, a further spacer component, the first spacer component and the second spacer component, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The above are only examples of such informalities.  The Applicant is required to review the entire drawings and correct all such informalities.

Specification Objections
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The above are only examples of such informalities.  The Applicant is required to review the entire specification and correct all such informalities.

Claim Rejections - 35 USC § 112
         The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1-5 and 7-18   rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. The above identified claims will be examined as best understood.

Re claim 1 the phrase "An assembly" is improper claim language rendering the claim vague and indefinite for examination. It is unclear what is An assembly recited in the claim refers to.

Re claims 1-5 and 8-17       the term “An assembly” is improper claim language rendering the claim vague and indefinite for examination.  It is unclear whether An assembly is the same "An assembly” recited in claim 1 or additional/different.

Re claim 1 The term "different" in claims 1 is a relative term which renders the claim indefinite.  The term "different" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  

                                                       Reference of prior art
Hull et al.  (US 20150252864, MOTION-DAMPING SYSTEMS AND METHODS INCLUDING THE SAME).
Hariram et al.  (US 20150266561, SEAL DESIGN FOR VEHICLE AND STRUCTURE APPLICATION). 
Deforet et al.  (US 20200031482, ASSEMBLY FOR AN AIRCRAFT, THE ASSEMBLY COMPRISING A PYLON AND A FRONT ENGINE MOUNT).
Buchholz.  (US 20190168883, INTEGRATED SUPPORT STRUCTURE FOR AN AIRCRAFT ENGINE AND ITS AUXILLARY COMPONENTS).


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 7-10, 12-15 and 17  are rejected under 35 U.S.C. 102 (a)(2) as being anticipated by Hull.

Re claim 1    Referring to the figures and the Detailed Description, Hull discloses: 
 An assembly comprising: 
a first component having a first interface surface (40);
 a second component having a second interface surface with a curvature different to the curvature of the first interface surface (22), wherein the second component is connected to the first component such that the second interface surfaces faces the first interface surface (40, 22); 
a spacer component disposed between the first interface surface and the second interface surface and configured to be pivotable relative to the first interface surface (¶ 0024 and 110, 40); and,
 a magnetic attachment mechanism configured to retain the spacer component in contact with the first interface surface in the absence of any other retaining mechanism (¶ 0065 and 152, 40); 
wherein one of the first component and the spacer component comprises a magnet and the other one of the first component and the spacer component comprises a ferromagnetic material (142, 183), such that an attractive magnetic force exists between the first component and the spacer component (142, 183, create an attractive magnetic force exists between them).

Re claim 2    Referring to the figures and the Detailed Description, Hull discloses: 
 An assembly according to claim 1, wherein the spacer component is configured to be pivotable about at least two orthogonal axes relative to the first interface surface (¶ 0040

Re claim 3    Referring to the figures and the Detailed Description, Hull discloses: 
 An assembly according to claim 2, wherein the spacer component has a convex part-spherical surface in contact with a region on the first interface surface (fig. 4, items 110 outer surface and corresponding inner surface of item 40).

Re claim 4    Referring to the figures and the Detailed Description, Hull discloses: 
 An assembly according to claim 3, wherein the region on the first interface surface is concave part-spherical and is configured to match the convex part-spherical surface of the spacer component (fig. 4, items 143 inner surface, 142 and surface of item 110).
	
Re claim 8    Referring to the figures and the Detailed Description, Hull discloses: 
 An assembly according to claim 1, wherein the magnet and/or the ferromagnetic material is configured such that the magnetic force is strong enough to retain the spacer component in contact with the first interface surface in the absence of any other retaining mechanism (fig. 4, the motion is not restricted to one direction only, thus it is construed to be about at least two orthogonal axes relative to the first interface surface items 100, 170, 40 and ¶ 0006, 0041-0043).

Re claim 9    Referring to the figures and the Detailed Description, Hull discloses: 
An assembly according to claim 1, wherein a region of the first interface surface in contact with the spacer component comprises a magnet or a ferromagnetic material (140), and at least one further region of the first interface surface comprises a non-magnetic material (¶ 0035).

Re claim 10    Referring to the figures and the Detailed Description, Hull discloses: 
 An assembly according to claim 1, wherein the first component is connected to the second component by at least one fastener, and wherein the fastener extends through the spacer component (fig. 2 depicts the limitation).

Re claim 12    Referring to the figures and the Detailed Description, Hull discloses: 
 An assembly according to claim 1, comprising a further spacer component disposed between the first interface surface and the second interface surface (120).

Re claim 13    Referring to the figures and the Detailed Description, Hull discloses: 
 An assembly according to claim 12, wherein the first spacer component and the second spacer component have substantially the same shape, but different thicknesses (110, 120).

Re claim 14    Referring to the figures and the Detailed Description, Hull discloses: 
 An assembly according to claim 1, further comprising a third component connected to the second component (144, 21) such that the first component is between the third component and the second component (144, 21, 40), wherein the first component comprises an interface plate having a further surface opposite to the first interface surface (144, 40), the further surface being configured to match a surface of the third component which faces the first component (items 144).

Re claim 15    Referring to the figures and the Detailed Description, Hull discloses: 
 An assembly according to claim 14, wherein the third component is comprised in a first aircraft structure and the second component is comprised in a second aircraft structure (¶ 0019-0020).

Re claim 17    Referring to the figures and the Detailed Description, Hull discloses: 
 An aircraft comprising the assembly of claim 1 (¶ 0018).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 5  is/are rejected under 35 U.S.C. 103 as being unpatentable over hull and further in view of Hariram.

Re claim 5    Referring to the figures and the Detailed Description, Hull discloses:  An assembly according to claim 1, wherein the first interface surface is curved (interface surface of item 40) 
However Hull fails to teach as disclosed by Hariram: the second interface surface is substantially flat, and wherein the spacer component has a substantially flat surface in contact with a region on the second interface surface.
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the invention was made to add the Hariram teachings the second interface surface is substantially flat, and wherein the spacer component has a substantially flat surface in contact with a region on the second interface surface into the Hull to improve and reinforce the attachment mechanism of the spacer component in contact with a region on the second interface surface.

Claim(s) 11  is/are rejected under 35 U.S.C. 103 as being unpatentable over hull and further in view of Deforet.

Re claim 11    Referring to the figures and the Detailed Description, Hull fails to teach as disclosed by Deforet: An assembly according to claim 10, wherein the fastener comprises a tension bolt (¶ 0056).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the invention was made to add the Deforet teachings of the fastener comprises a tension bolt into the Hull to improve and reinforce the attachment mechanism between the first component, the second component and the spacer.

Claim(s) 16  is/are rejected under 35 U.S.C. 103 as being unpatentable over hull and further in view of Buchholz.

Re claim 16    Referring to the figures and the Detailed Description, Hull fails to teach as disclosed by Buchholz: An assembly according to claim 15, wherein the first aircraft structure is a wing and the second aircraft structure is an engine mounting pylon (¶ 0057).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the invention was made to add the Buchholz teachings of the first aircraft structure is a wing and the second aircraft structure is an engine mounting pylon into the Hull to improve and reinforce the attachment mechanism between the first component, the second component and the spacer.

Conclusion
      Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEDHAT BADAWI whose telephone number is (571)270-5983.  The examiner can normally be reached on Mon-Fri during office hours. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSHUA MICHENER can be reached on 571-272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MEDHAT BADAWI/Primary Examiner, Art Unit 3642